Citation Nr: 0947154	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  05-30 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004, rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to service 
connection for a right eye condition, bilateral hearing loss, 
bilateral tinnitus and PTSD.  

This case was initially before the Board in April 2008, and 
the Board issued a denial of the benefits sought.  A Joint 
Motion to Vacate was filed with the United States Court of 
Appeals for Veterans Claims (Court) in February 2009.  The 
Joint Motion asked the Court to vacate and remand the Board's 
decision.  The Court granted the motion in March 2009 and the 
case has been returned to the Board.

The Veteran submitted additional evidence to the Board and a 
written waiver, waiving a review of this evidence by the RO.  
Therefore, the Board has the jurisdiction to consider the new 
evidence pursuant to 38 C.F.R. § 20.1304(c). 

The issues of entitlement to service connection for a right 
eye disability, hearing loss and tinnitus being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

In November 2009, the Veteran withdrew the claim of 
entitlement to service connection for PTSD.




CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal by the 
Veteran on the issue of entitlement to service connection for 
PTSD disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c).

On November 23, 2009, the Board received the Veteran's 
request to withdraw his claim of entitlement to service 
connection for PTSD.  As the Veteran has withdrawn his appeal 
as to this issue, there remain no allegations of errors of 
fact or law for consideration.  Accordingly, the Board does 
not have jurisdiction to review this matter, and it is 
dismissed without prejudice.


ORDER

The appeal for entitlement to service connection for PTSD is 
dismissed without prejudice.  





REMAND 

In March 2009, the Court granted a joint motion to vacate the 
Board's April 2008 decision and remanded the case to the 
Board to reevaluate the Veteran's claims.  
Subsequent to the Joint Motion for Remand, the Veteran and 
his representative submitted additional medical evidence in 
support of the Veteran's claims.  

Blindness of the Right Eye 

The Veteran asserts that he is entitled to service connection 
for a right eye disability.  He asserts that while in service 
he was hit in his right eye with a stick and is now partially 
blind as a result.

An October 2003 treatment record diagnosed 20/200 vision of 
the Veteran's right eye and reported that the Veteran's right 
vision became blurred at age 20.  Treatment records dated in 
March 2008 show that the Veteran is legally blind in his 
right eye.  A November 2009 private medical opinion states, 
"Based on my examination and the Veteran's history, it is 
very likely that his loss of vision in his right eye was 
trauma induced." 

The record also contains several statements of people who 
served with the Veteran and recall him injuring his right eye 
during service. 

Based on the evidence, the Board has concluded that the 
Veteran is entitled to a VA examination to determine the 
etiology of his current right eye disability.

Hearing Loss and Tinnitus 

The Veteran asserts that he is entitled to service connection 
for hearing loss and tinnitus due to loud noise exposure 
while in service.  

A private medical record dated in February 2003, indicates 
that the Veteran has mild to severe sensorineural hearing 
loss.  The 2003 examiner stated that the hearing loss is 
consistent with noise-induced hearing and "seems to be a 
service-connected issue."  The Veteran received a VA 
examination in August 2003.  The examiner stated, "It is 
difficult to associate the Veteran's present hearing loss 
with his military service based on the fact his discharge 
physical does show hearing within normal limits... and the 
Veteran worked around loud noise as a heavy equipment 
operator since getting out of service."  The examiner 
concluded "It is not felt that the Veteran's present hearing 
loss is due completely to his military service."  The 
examiner did not address the etiology of the Veteran's 
tinnitus but recorded the Veteran's statement that his 
tinnitus is no longer constant.  

A November 2009 private medical opinion, states that it is at 
least as likely as not that the Veteran's hearing loss and 
tinnitus were caused by loud noise exposure during service.  

The Board requires a VA examination in order to determine the 
etiology of the Veteran's hearing loss and tinnitus.

Accordingly, this case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
furnish the names, addresses, and dates 
of treatment of all medical providers 
from whom he has received treatment for 
his right eye disability, hearing loss 
and tinnitus since service.  After 
securing the necessary authorizations for 
release of this information, obtain 
copies of all treatment records referred 
to by the Veteran, not already of record.  
All attempts to procure records should be 
documented in the file.  If the records 
identified by the Veteran cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order that he 
may be provided the opportunity to obtain 
and submit those records.  

2.  Schedule the Veteran a VA optometric 
examination in order to determine the 
nature and etiology of his right eye 
disability.  The claims file and a 
separate copy of this remand must be 
provided to the examiner for review.  The 
examiner should note in the examination 
report that he or she has reviewed the 
claims folder.  Specifically, the 
examiner should report all current 
diagnoses.  If a right eye disability is 
not present the examiner should so state.  
(See October 1997 ophthalmology exam).  
However, for any disability present, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that the right eye disability was 
incurred during service or is otherwise 
etiologically related to service.  A 
complete rationale must be given for any 
opinion expressed.  If the examiner is 
unable to provide the requested opinion 
without resorting to speculation, it 
should be so stated.

3.  Schedule the Veteran a VA audiology 
examination in order to determine the 
nature and etiology of his hearing loss 
and tinnitus.  The claims file and a 
separate copy of this remand must be 
provided to the examiner for review.  The 
examiner should note in the examination 
report that he or she has reviewed the 
claims folder.  Specifically, the 
examiner should report all current 
diagnoses and express an opinion as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that the hearing loss and tinnitus 
disorders were incurred during service or 
are otherwise etiologically related to 
service.  A complete rationale must be 
given for any opinion expressed.  The 
examiner should also reconcile any 
opinion reached with the August 2003 VA 
examiner's opinion.  If the examiner is 
unable to provide the requested opinions 
without resorting to speculation, it 
should be so stated.

4.  Readjudicate the issues on appeal 
based on a review of the entire 
evidentiary record.  If all of the 
desired benefits are not granted, a 
supplemental statement of the case which 
addresses all of the evidence obtained 
after the issuance of the supplemental 
statement of the case in November 2007 
should be furnished to the Veteran and 
his representative.  The case should then 
be returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


